                         USDC SDNY
                         DOCUMENT
                         ELECTRONICALLY FILED
                                                                                          Arent Fox LLP / Attorneys at Law
                         DOC #:
                                                               Boston / Los Angeles / New York / San Francisco / Washington
                         DATE FILED: 



                           MEMO ENDORSED
     April 30, 2021                                                                 Sara T. Schneider
                                                                                    Associate
                                                                                    415.757.5911 DIRECT
                                                                                    415.757.5501 FAX
                                                                                    sara.schneider@arentfox.com
     VIA ECF                                                                        032914.00000


     Hon. Valerie E. Caproni
     United States District Judge
     United States District Court for the
     Southern District of New York
     500 Pearl Street, Courtroom 15C
     New York, NY 10007

             Re:      Dominguez v. Lacoste USA, Inc.
                      U.S. District Court, Southern District of New York (Foley Square)
                      Civil Action No.: 1:19-cv-11182-VEC

     Dear Judge Caproni:

             We represent Defendant Lacoste USA, Inc. (“Defendant” or “Lacoste”) in the above-
     captioned matter. Pursuant to your Order dated March 12, 2021, we are filing this update on
     behalf of both parties regarding the status of the combined appeals in substantially identical cases
     that are currently pending before the U.S. Court of Appeals for the Second Circuit. On January
     13, 2021, the Second Circuit heard oral argument in Case Number 20-1552, Calcano v.
     Swarovski North America Limited. Accordingly, the parties respectfully request that this matter
     continue stayed until there is a decision in the combined appeal.

             We thank the Court for its time and attention to this matter, and for its consideration of
     this application.
                                              $SSOLFDWLRQ*5$17('7KHVWD\LQWKLVFDVHVKDOOFRQWLQXHXQWLO
     Respectfully submitted,                  WKHUHVROXWLRQRIWKHDSSHDOVE\WKH6HFRQG&LUFXLW

                                              7KHSDUWLHVPXVWILOHDVWDWXVUHSRUWRQRUEHIRUH)ULGD\-XO\
                                              H[SODLQLQJZKHWKHUWKHVWD\VKRXOGFRQWLQXH,QDGGLWLRQQR
     Sara T. Schneider                        ODWHUWKDQILYHGD\VDIWHUWKHLVVXDQFHRIDQRSLQLRQE\WKH6HFRQG
                                              &LUFXLWUHOHYDQWWRWKHFODLPVDVVHUWHGLQWKLVFDVHWKHSDUWLHVDUH
                                              GLUHFWHGWRVXEPLWDMRLQWOHWWHUDGGUHVVLQJWKHLPSDFWRIWKH
                                              GHFLVLRQRQWKLVFDVHDQGWKHFRQWLQXHGQHHGIRUDVWD\

                                              SO ORDERED.


Smart In
Your World                                                                  'DWH$SULO
                                                                            'DWH$
                                              HON. VALERIE CAPRONI
                                              UNITED STATES DISTRICT JUDGE
